ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on October 25, 2021, Applicant amended claims 1, 2, 4, 5, 7-9, 13, 16, and 18.
Applicant cancelled claims 12, 19, and 20.
In the non-final rejection of July 26, 2021, Examiner noted that the disclosure of the prior-filed application, Application No. 16/110,016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Applicant amended claims 1 and 4, and cancelled claims 12, 19, and 20. Concern is withdrawn.
Examiner objected to the Drawings under 37 CFR 1.83(a). Applicant argued: Applicant respectfully traverses the objection to the drawings under 37 CFR 1.83(a). In particular, Applicant notes that 37 CFR 1.83(a) states "However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)." In the pending application, Applicant respectfully submits that valve box 25, as shown for example in FIG. 2A- 2B, is the graphical drawing symbol or labeled representation for the features "an umbrella type 7 "an internal port" for which detail illustration is not required for a proper understanding of the invention by one skilled in the art. Additional support is found in the specification, for example, on page 11, lines 30-31, which state "Valve box 25 may be, for example, of umbrella type, duckbill type, poppet type and/or any other type.", and on page 13, line 20, which states "An exemplary umbrella type valve box 25 is shown. When the plunger moves up the umbrella valve flips up, and the internal port of the umbrella valve is closed." (Remarks, pages 6-7). Objection is withdrawn.
Examiner objected to claims 1, 7, 8, and 13. Applicant amended claims 1, 7, 8, and 13. Objection is withdrawn.
Examiner rejected claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended claims 1 and 4, and cancelled claims 12, 19, and 20. Rejection is withdrawn.
Examiner rejected claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant amended claims 1, 4, 5, 7, 9, and 13. Rejection is withdrawn.
Examiner rejected claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, and 18 of U.S. Patent No. 10,973,739. 
	The terminal disclaimer filed on October 25, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,973,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 1 (Currently Amended) An enteral feeding system, comprising: 
	(i) a disposable system portion, comprising: 
	at least two disposable inlet tubes connected to at least two fluid bags, wherein at least one bag of the at least two fluid bags contains feed material; 
	a disposable fluid chamber having at least two intake openings connected to the at least two disposable inlet tubes, sealed by at least one intake valve, and an outlet opening sealed by an outlet valve; 
	the disposable fluid chamber includes a piston which is sealing said fluid chamber, wherein said piston is connected to a non-disposable drive mechanism, said non-disposable drive mechanism pulls said piston to draw fluid from one of said at least two intake openings and pushes said piston to discharge said fluid into said outlet opening, 
	wherein the disposable fluid chamber and said at least two disposable inlet tubes are detachable from a housing; and 
(ii) a non-disposable reusable portion, comprising: 

	wherein the selecting valve is not in contact with the fluid in the at least two disposable inlet tubes,
	wherein the housing includes an easy to mount mechanism for connecting and detaching therein at least part of the disposable system portion.
	Claim 2 (Currently Amended) The enteral feeding system of claim 1, wherein the easy to mount mechanism of the housing comprises a first opening designed to connect to and release a plunger rod of the piston, a second opening designed to connect to and release an outlet tube connected to the outlet opening, and at least two third openings designed to connect to and release the at least two disposable inlet tubes.
	Claim 9 (Currently Amended) The enteral feeding system of claim 1, further comprising a controller configured to administer two or more of a group consisting of fluids and the feed material, from different fluid bags of the at least two fluid bags continuously according to a programmed administration plan by controlling the selecting valve that selects flow from the at least two disposable inlet tubes connected to the different fluid bags of the at least two fluid bags.
	Claim 14 (Currently Amended) The enteral feeding system of claim 1, wherein at least one of: (i) wherein said non-disposable drive mechanism is controlled by an electronic control unit, or (ii) wherein said selecting valve is controlled by an electronic control unit.  
or said outlet valve, is a one way valve.  
	Claim 17 (Currently Amended) The enteral feeding system of claim 1, further comprising an electronic control unit which is at least one of: (i) connected to a display device, graphically displaying data related to operation of said enteral feeding system, (ii) connected to an electronic health record (EHR), (iii) provides instructions which compensate for food losses due to gastric residual volume (GRV) and reflux feeding pause, or (iv) wherein said non-disposable drive mechanism is adjusted by the electronic control unit to administer a medication from a fluid dispenser connected to one of said at least two intake openings. 
	Claim 18 (Currently Amended) The enteral feeding system of claim 1, wherein at least one of: (i) wherein one of said at least two disposable inlet tubes includes a fluid dispenser having a detachable fluid container, (ii) wherein said at least two intake openings are connected into an intake channel, or (iii) wherein said selecting valve is a pinch valve.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an enteral feeding system, as claimed, specifically including a non-disposable reusable portion, comprising: a selecting valve enclosing the at least two disposable inlet tubes, wherein said selecting valve closes one of said at least two disposable inlet tubes while opening another of said at least two disposable inlet tubes.

Reilly et al (US 2009/0112164) teaches an enteral feeding system (Figures 3-6), comprising a non-disposable reusable portion comprising a selecting valve (valve device 210) enclosing at least two disposable inlet tubes (first and second fluid lines 202 and 204), wherein said selecting valve closes one of said at least two disposable inlet tubes while opening another of said at least two disposable inlet tubes (paragraph [0015]). Reilly et al states that the selecting valve is “known for use in fluid handling systems to accomplish one or more of: alternating the flow of two fluids, blocking flow of the two fluids, or permitting simultaneous flow of the two fluids in a fluid path” (paragraph [0015]) and “to achieve desired proportional mixing of contrast and saline” (paragraph [0042]).
However, Zidon et al already states that “An inlet valve 42 is coupled to therapeutic substance inlet 30, and configured to be opened and closed such that when inlet valve 42 is open there is fluid communication between reservoir 24 and pump chamber 28, and when inlet valve 42 is closed there is no fluid communication between reservoir 24 and pump chamber 28.” (page 12, lines 10-14) and “Each of the two therapeutic substances may be delivered at different tunes through pump chamber 28, or they may be drawn together into pump chamber 28 and delivered 
28.” (page 15, lines 7-12), which purpose of the at least one intake valve (inlet valve 42 and second inlet valve 43), of Zidon et al, is the same as the purpose of the selecting valve, of Reilley et al. Thus, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the non-disposable reusable portion, of the system of Zidon et al, with the selecting valve, as taught by Reilly et al, as doing so would not provide any benefits/advantages to Zidon et al not already achieved by the at least one intake valve (inlet valve 42 and second inlet valve 43), of Zidon et al. Also, see Applicant’s persuasive arguments against the combination of Zidon et al and Reilly et al (Remarks, page 17).
	Thus, independent claim 1 is allowed. Dependent claims 2-11 and 13-18 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783